Title: From George Washington to Major General William Howe, 23 September 1776
From: Washington, George
To: Howe, William



Sir
Head Quarters Heights of Harlem Sept. 23rd 1776

I yesterday evening received the favor of your letter of the 21st by your Aid de Camp, Capt. Montresor, in consequence of which I this morning dispatch’d an express to Elizabeth town, with orders that Majr Genl Prescott, should be permitted to return in the boat that carried Genl Sullivan over to that place.

I most readily concur in the proposition, you are pleased to make for the exchange of Brigr Genl Lord Stirling, for Governor Muntford Brown, & have sent for him accordingly; I should hope that Lord Stirling will be immedy set at liberty, on my promise, that Governor Brown shall be sent to you as soon as he arrives; I had no doubt but Mr McDonalds title would have been acknowledged, having understood that he received his commission from the hands of Governor Martin; nor can I consent to rank him as a Major, till I have proper authority from Congress, to whom I shall state the matter, upon your representation.
Agreable to your request, I shall transmit to Lieut: Col. Campbell, a copy of the list of officers of the 42nd & 71st regiments, taken by us last spring, that it may be rectified in the instances, in which it may be wrong, & will then place opposite to their names, the officers I would wish in return for them: The exchange of privates, I shall take the earliest oppertunity in my power to carry into execution but they being greatly dispersed through the New England governments, in order to their better accomodation, will prevent it for some time.
Having the fullest confidence in your assurance, that Mr Lovell will be released, when he arrives, from Halifax, I have wrote for Governor Skeene to come to Head Quarters that he may proceed immedy to you.
As to the exchange of prisoners settled between Capt. Foster, and Genl Arnold, I beg leave to inform you, that it was a transaction, in which I had not the smallest concern, nor have I authority to give directions, in any degree respecting the matter.
The information you have recd concerning the ill treatment of your officers, I would fain hope, is not generally well founded; the letters from them, which have passed through my hands, hold forth a different language; in particular instances, ’tis true, there are some who have been restricted to a closer confinement and severer treatment than they otherwise would have been, for breaking or refusing to give their paroles; Such (I am confident) will not be countenanced by your Excellency, & I am perswaded by a closer investigation of the enquiry, you will discover, that there have been no other persons whatever who have experienced the smallest harshness from us; I shall however obtain all the information on the subject in my power, that

every ground of complaint (if any exists) may be entirely remov’d, it being my most earnest wish, that during this unhappy contest, there be every exercise of humanity, which the nature of the case will possibly admit of.
Your Aid de Camp, delivered me the ball you mention, which was the first of the kind I ever saw or heard of; you may depend the contrivance is highly abhorred by me, and every measure shall be taken to prevent so wicked & infamous a practice being adopted in this army. I have the honor to be with due reguard Yr Most Obed. Servt

G.W.

